Citation Nr: 1334488	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from January 1980 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disorder (listed as a major depressive disorder, schizophrenia, and post-traumatic stress disorder (PTSD)).  By this decision, the RO also denied service connection for emphysema (listed as emphysematous lung disease).  

In September 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At her September 2013 hearing before the Board, the Veteran withdrew her appeal concerning the issue of entitlement to service connection for emphysema.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for emphysema have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

At her September 2013 hearing before the Board, the Veteran stated she was withdrawing her appeal as to the issue of entitlement to service connection for emphysema.  The Board finds that the Veteran's statement indicating her intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn her appeal as to the issue of entitlement to service connection for emphysema, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.   Accordingly, the issue of entitlement to service connection for emphysema is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service connection for emphysema is dismissed.


REMAND

The Veteran contends, essentially, that she has a psychiatric disorder that is related to or had its onset during her period of service.  She specifically maintains that she has a psychiatric disorder as a result of the removal of her children from her custody due to an incident during her period of service.  The Veteran reports that one of her children consumed alcohol without her knowledge on a backpacking trip, and that as a result of such incident, her children were removed from her custody and that they were placed in the custody of their grandparents.  The Veteran indicates that charges were brought against her by the Air Force that were later dropped.  She states that her children were taken away from her for three to four years.  The Veteran asserts that the actions by the Air Force caused her psychiatric problems.  She also reports that she suffered sexual harassment during her period of service.  

The Veteran is competent to report having psychiatric problems in service and psychiatric problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from January 1980 to October 1981.  Her DD Form 214 indicates that her occupational specialty was listed as an apprentice airframe repair specialist.  The Veteran's service personnel records indicate that she was not awarded decorations evidencing combat.  Such records indicate that she was involved in numerous infractions, including alleged child abuse.  She also received disciplinary action under Article 15.  A September 1981 Letter of Reprimand indicated that while the Veteran's family was on an outing near Mt. Rainer, the Veteran allowed her underage daughter to consume liquor throughout the day of July [redacted], 1981, which resulted in the child receiving an injury requiring medical attention.  It was noted that the Veteran was also arrested by the military police on July [redacted], 1981, for disorderly conduct, contributing to the delinquency of a minor, and reckless endangering of another.  The Veteran's service personnel records indicate that she was discharged due to unsuitability, i.e., apathy, a defective attitude, and an inability to expend effort constructively.  She received a discharge under honorable conditions.  

The Veteran's service treatment records show that was treated for possible psychiatric problems.  On a medical history form at the time of a November 1979 enlistment examination, the Veteran checked that she did not have depression or excessive worry, or any nervous trouble.  The reviewing examiner did not refer to any psychiatric problems.  The November 1979 objective enlistment examination report included a notation that the Veteran's psychiatric evaluation was normal.  

A March 1980 consultation report indicated that the Veteran complained of numbness in both feet and some calluses of both feet.  She also reported that her feet would go numb and that she tended to fall.  It was noted that the Veteran just completed basic training and that she reported that her symptoms in her feet began about one to two weeks after she entered the service.  The examiner indicated that the Veteran had worked at several jobs, that she was presently divorced, and that she had three small children.  It was noted that one of the children was cared for by her former husband, and that the other two children were cared for by her parents.  The examiner reported that he felt that there was no significant orthopedic disease.  The examiner also stated that he felt that the likelihood of the Veteran having a successful military career was somewhat guarded, and that with her social history, he felt an evaluation in mental health was probably indicated.  

An April 1980 mental health clinic treatment entry indicated that the Veteran was seen for a consultation at the request of podiatry.  The examiner indicated that such was an inappropriate consultation request and that the Veteran stated that she did not voluntarily set up her appointment.  It was noted that the Veteran was angry that she was sent to the mental health clinic.  The assessment was no psychological problem whatsoever.  

A September 1980 mental health services treatment entry noted that the Veteran had been seen in the mental health clinic two times.  The Veteran complained of an inability to sleep, a variance of appetite, a loss of libido, and difficulty with concentration.  It was noted that she had a history of significant family problems.  The impression was stress reaction-masked depression.  Another treatment entry, on that same day, indicated that an examiner had requested that the Veteran be provided with Vistaril for ten days for stress reaction.  A September 1980 entry, two days later, related that the Veteran was seen for follow-up and that her anxiety had decreased.  

A subsequent September 1980 entry noted that the Veteran complained of possible hypoglycemia.  The examiner reported that the Veteran had a history of diabetes in her family and that she stated that she had periods of lightheadedness and dizziness.  The impression was an anxiety state versus hypoglycemia.  

An October 1980 mental health clinic treatment entry noted that the Veteran was seen for follow-up and that she was reacting to stress in her life.  A diagnosis was not provided.  A December 1980 treatment entry reported that the Veteran complained that she could not sleep.  The impression was situational stress.  

A January 1981 mental health clinic treatment entry noted that the Veteran was seen for follow-up and that her stress continued.  A diagnosis was not provided.  She continued to receive follow-up at the mental health clinic through October 1981.  

For example, a May 1981 mental health clinic treatment entry noted that the Veteran was seen for a termination session.  The examiner reported that the Veteran had received the maximum benefit from treatment at the clinic.  The examiner stated that the Veteran reported no stress or depression and that she did not appear to be in distress or have manic qualities.  The discharge diagnosis was stress reaction, resolving.  

An October 1981 entry noted that the Veteran reported that she had tried marijuana one or two times.  She reported that her husband was a user and that it was found in her home.  She stated that she drank to relieve anxiety.  The assessment was a marijuana "experimenter," and a possible problem drinker.  

On a medical history form at the time of an October 1981 separation examination, the Veteran checked that she had frequent trouble sleeping, but that she did not have depression or excessive worry, or nervous trouble.  The reviewing examiner indicated that the Veteran stated that she would occasionally go two to three days without sleeping due to frequent changing duty hours, that she was evaluated by a mental health clinic, and that her sleeping problems were thought to be due to stress.  The objective October 1981 separation examination report included a notation that the Veteran's psychiatric evaluation was normal.  

A January 1982 social work service closing note, apparently following the Veteran's period of service, indicated that she had been followed by the social work service from July 1981 to September 1981 for abuse/neglect of a ten and a half year old child.  It was noted that the child was provided with alcohol in an amount that was dangerous to (her) health.  The social worker indicated that the parents marginally followed through with treatment and were subsequently separated from the Air Force for unrelated incidents involving alcohol and other substances.  The impression was confirmed abuse.  

Post-service private and VA treatment records show that the Veteran was treated for variously diagnosed psychiatric problems on numerous occasions, including major depressive disorder; a depressive disorder, not otherwise specified; adult sexual abuse; rule out schizophrenia, and PTSD.  

A September 2007 VA psychiatric examination report included a notation that the Veteran's claim file had been reviewed.  The Veteran reported that when she joined the Air Force, she had joint custody, apparently of her older daughters, with their grandparents.  She reported that during a camping trip, her older daughter found a bottle of Southern Comfort and that she drank until drunkenness.  She indicated that child protective services took both children and gave custody to the grandparents.  The Veteran indicated that charges were brought against her and that they were then dropped.  She stated that it took about four years to get the children back.  She maintained that she blamed the military for the loss of her children.  The Veteran also reported that she experienced harassment while she was in the military and that a lieutenant tried to find fault with her performance.  

The diagnoses were PTSD and a major depressive disorder, recurrent, moderate.  The examiner reported that the Veteran had a very traumatic life starting with childhood abuse.  The examiner stated that the Veteran had been married five times, and that she had lost custody of all three of her children.  It was noted that the Veteran's fourth husband beat her repeatedly, and that she had been raped twice.  The examiner reported that the Veteran indicated that she had also been beaten on several occasions.  It was noted that the Veteran was in ill health and constant pain.  The examiner indicated that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for PTSD and a major depressive disorder.  The examiner maintained that there was no indication that the Veteran's PTSD and major depressive disorder were service-connected.  

The examiner did not provide any rationale for her opinion that there was no indication that the Veteran's PTSD and major depressive disorder were service-connected.  Additionally, the examiner did not specifically discuss the Veteran's treatment for possible psychiatric problems during her period of service, including situational stress and stress reaction-masked depression.  Further, the examiner did not address any reports by the Veteran of psychiatric problems during and since service.  

The Veteran has not been afforded an adequate VA examination and the opinion provided in the VA examination report is of no probative value.  

Accordingly, the appeal is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for psychiatric problems since September 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise her she may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and likely etiology of her claimed psychiatric disorder.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is informed that, as a matter of law, no psychiatric disorder existed prior to service.  

The examiner must clearly identify each psychiatric disability found to be present; a diagnosis of PTSD must be ruled in or excluded.  Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  

The examiner must address the Veteran's in-service treatment for possible psychiatric problems, to specifically include diagnoses of situational stress; stress reaction-masked depression; and anxiety state versus hypoglycemia.  The Veteran's repeated disciplinary problems during service, to include the loss of custody of her children, as noted in the service personnel records, must be discussed in the context of whether they were evidence of the manifestation of any psychiatric disorder.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


